DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 10,904,750 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the scope

Instant application 
Parent Patent no. 10,904,750
1. A method for security handling in mobility of a terminal device, comprising: receiving, by a target access and mobility management function (AMF) entity, a first message for registering the terminal device; sending, by the target AMF entity, a second message to a source AMF entity after receiving the first message, wherein the second message includes an identifier of the terminal device; deriving, by the source AMF entity, a first key based on a key between the source AMF entity and the terminal device, wherein the first key is for deriving a communication key to perform integrity protection on signaling between the target AMF entity and the terminal device; sending, by the source AMF entity, the first key to the target AMF entity; determining, by the target AMF entity after receiving the first key, whether to use the first key based on security-related information; determining, by the target AMF entity after determining to use the first key, the communication key between the target AMF entity and the terminal device based on the first key; and sending, by the target AMF entity and to the terminal device, a non-access stratum (NAS) security mode command (SMC) that carries indication information instructing the terminal device to derive the first key.
1. A method for security handling in mobility of a terminal device, comprising: receiving, by a target access and mobility management function (AMF) entity, a first message for registering the terminal device; sending, by the target AMF entity, a second message to a source AMF entity after receiving the first message, wherein the second message includes an identifier of the terminal device; deriving, by the source AMF entity, a first key based on a key between the source AMF entity and the terminal device, wherein the first key is used to derive a communication key, which is used to encrypt signaling between the target AMF entity and the terminal device; sending, by the source AMF entity, the first key to the target AMF entity; determining, by the target AMF entity after receiving the first key, whether to use the first key based on security related information; and determining, by the target AMF entity after determining to use the first key, the communication key between the target AMF entity and the terminal device based on the first key.
2. The method according to claim 1, further comprising: receiving, by the terminal device, the NAS SMC; deriving, by the terminal device, the first key based on the key between the source AMF entity and the terminal device; and deriving, by the terminal device, the communication key between the terminal device and the target AMF entity according to the first key.
3. The method according to claim 2, further comprising: receiving, by the terminal device, the NAS SMC; deriving, by the terminal device, the first key based on the key between the source AMF entity and the terminal device; and deriving, by the terminal device, the communication key between the terminal device and the target AMF entity according to the first key.
3. The method according to claim 1, wherein the security-related information comprises key isolation information of the target AMF entity.
4. The method according to claim 1, wherein the security related information comprises key isolation information of the target AMF entity or a security status of the source AMF entity.
4. The method according to claim 1, wherein the security-related information comprises a preconfigured policy that indicates using the first key from the source AMF entity.
5. The method according to claim 1, wherein the security related information comprises a preconfigured policy that indicates to use the first key received from the source AMF entity.
5. The method according to claim 1, wherein the second message is for requesting a security context of the terminal device.
6. The method according to claim 1, wherein the second message is for requesting a security context of the terminal device.
6. The method according to claim 1, wherein the first key comprises KoAMF', wherein deriving the first key comprises deriving, by the source AMF entity, the KoAMF' based on another key (KoAMF) between the source AMF entity and the terminal device, and wherein the KoAMF' is for deriving the communication key to perform integrity protection processing on signaling between the terminal device and the target AMF entity.
7. The method according to claim 1, wherein the first key comprises K.sub.oAMF′, wherein deriving the first key comprises deriving, by the source AMF entity, the K.sub.oAMF′ based on a key (K.sub.oAMF) between the source AMF entity and the terminal device, and wherein the K.sub.oAMF′ is used to derive the communication key, which is used to perform integrity protection processing on signaling between the UE and the target AMF entity.


As to claims 7-10, the claims are double rejected as applied to claims 1-4 above of instant application respectively by parent patent no. 10,904,750. 

As to claim 11, the claim are double rejected as applied to claim 1 above of instant application by parent patent no. 10,904,750. 

As to claims 14-17, the claims are double rejected as applied to claims 1-4 of instant application respectively by parent patent no. 10,904,750.

As to claim 18, the claim are double rejected as applied to claim 1 above of instant application by parent patent no. 10,904,750. 

Allowable Subject Matter

Claims 12, 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467